Exhibit No. 10.1

UNITED RETAIL INCORPORATED

SPRING 2006 INCENTIVE COMPENSATION PLAN AGREEMENT

 

The annual Incentive Compensation (“IC”) Plan has been extended through the
Spring 2006 season. IC provides a select group of executives of United Retail
Incorporated (the “Company”) with an opportunity each season to earn substantial
extra cash remuneration based on attainment of targets for improving either
operating income of United Retail Group, Inc. on a consolidated basis for
designated participants or of the discrete business activity in which other
designated participants are principally engaged.

 

Each participant has been assigned an individual participation percentage based,
among other things, on the participant’s responsibilities and past performance.
Further, seasonal operating income targets have been established by the Board of
Directors on the recommendation of the Compensation Committee. The targets have
been assigned percentages ranging from 20% for the lowest acceptable amount of
operating income to 200% at and above the highest amount. There will be no
payout if the 20% target is missed.

 

The amount of an IC award is the product of seasonal base salary multiplied by
the participant’s participation percentage multiplied by the applicable target
percentage achieved. For example, an associate with a seasonal salary of $60,000
($120,000 per annum) and a participation percentage of 20% would receive $2,400
if the 20% target is met and $14,400 if the 120% target is met. The target
percentages achieved will be determined by the Chief Financial Officer, whose
good faith determination shall be binding on participants.

 

In compliance with the law, IC awards are subject to withholding taxes and
deductions for contributions to the Retirement Savings Plan and, if available,
the Supplemental Retirement Savings Plan.

 

IC awards will vest three weeks after the meeting at which the Audit Committee
of the Board of Directors of United Retail Group, Inc. first reviews the
consolidated financial statements for the season. (Prior to that time, the
Company has the legal right to cancel the entire program without notice for any
reason and without incurring any liability.) An associate must be in the
Company’s employ on that date, and must return to work if on vacation or leave
on that date, in order to receive an IC payout.

 

Participation in the IC Plan confers no right to continued employment.
Employment remains “at will” and may be terminated without cause at any time by
the associate or by the Company, without any entitlement to future payment of
IC.

 

* * *

Please acknowledge that you have read and understood and accept the above terms
and conditions that will apply during the Spring 2006 season by dating and
signing the attached copy and returning it to the Associate Services Department.

 

Only associates who sign and return the attached copy may participate in the
Spring 2006 IC Plan.

 

Dated: March ____, 2006

_____________________________

 

(please sign your name)

 

 

_____________________________

 

(please print your name)

 

 

 

 

 